UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5278


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MORRIS ANTONIO REID,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cr-00263-D-1)


Submitted:   June 13, 2011                 Decided:   June 21, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James C. White, Michelle M. Walker, LAW OFFICE OF JAMES C.
WHITE, PC, Chapel Hill, North Carolina, for Appellant. Jennifer
P. May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Morris Antonio Reid pleaded guilty, pursuant to a plea

agreement, to possession of stolen ammunition, in violation of

18 U.S.C. § 922(j) (2006).                He was sentenced to 102 months’

imprisonment.         On appeal, Reid argues that the district court

applied     improper       enhancements    to       his       offense   level     and     that

trial      counsel    was    ineffective       at    sentencing         by      failing      to

present certain arguments in opposition to the enhancements.

              The Government seeks to enforce the appellate waiver

provision of the plea agreement and has moved to dismiss Reid’s

appeal.      Reid asserts that his appeal is based upon ineffective

assistance of counsel and is therefore outside the scope of the

appellate waiver.

              Pursuant to a plea agreement, a defendant may waive

his appellate rights.            United States v. Manigan, 592 F.3d 621,

627   (4th Cir. 2010).           A   waiver      will          preclude      appeal     of    a

specific issue if the waiver is valid and the issue is within

the scope of the waiver.             United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).          Whether a defendant has validly waived his

right to appeal is a question of law that this court reviews de

novo.      Manigan, 592 F.3d at 626.

              An     appellate    waiver        is    valid        if     the     defendant

knowingly and intelligently agreed to waive the right to appeal.

Id.   at    627.      To    determine   whether           a    waiver   is    knowing        and

                                           2
intelligent,        this     court           examines     the         totality     of    the

circumstances.       Id.     “An important factor in such an evaluation

is whether the district court sufficiently explained the waiver

to the defendant during the Federal Rule of Criminal Procedure

11 plea colloquy.”          Id.; see United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005).

           Here, the district court specifically questioned Reid

concerning the waiver provision of the plea agreement.                                   Reid

affirmed   that     he     read    and       understood      each     term    of   the   plea

agreement.        The      district          court    read     the     appellate     wavier

provision in its entirety and asked Reid whether he understood

the   appellate     rights        he    was    giving     up.         Reid   indicated     he

understood.    The court also advised Reid that he could receive a

sentence up to the statutory maximum, and that such a sentence

would not entitle him to withdraw his guilty plea.                            We therefore

conclude that Reid knowingly and intelligently waived his right

to appeal his sentence.                Reid has not challenged the validity of

the waiver.    Accordingly, Reid’s challenges to his sentence are

within the scope of the waiver and may not be reviewed by this

court.

           Reid     also     asserts         that    counsel     provided      ineffective

assistance     in        failing        to     present        certain        arguments     at

sentencing.         This    issue        falls      outside     the    appellate     waiver

provision, and we deny the motion to dismiss as to this claim.

                                               3
However, as a general rule, claims of ineffective assistance of

counsel must be raised in a 28 U.S.C.A. § 2255 (West Supp. 2010)

motion rather than on direct appeal, unless the appellate record

conclusively       demonstrates        ineffective        assistance.       United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                       Because

the record here does not conclusively establish that counsel was

constitutionally ineffective in presenting sentencing arguments,

the claim is not subject to review on direct appeal.

               Accordingly,    we   grant       the     Government’s    motion    to

dismiss in part and deny it in part.                  We dismiss the appeal of

Reid’s     sentence     and   otherwise        affirm    the   judgment    of    the

district    court.      We    dispense    with    oral    argument     because   the

facts    and    legal   contentions      are    adequately     presented    in   the

materials      before   the    court    and    argument     would    not   aid   the

decisional process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                          4